IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                     June 16, 2009
                                   No. 08-50828
                                Conference Calendar             Charles R. Fulbruge III
                                                                        Clerk

JOSEPH JORDAN JACKSON

                                              Petitioner-Appellant

v.

STATE OF TEXAS

                                              Respondent-Appellee


                     Appeal from the United States District Court
                          for the Western District of Texas
                                USDC No. 1:08-CV-33


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
         Joseph Jordan Jackson appeals the dismissal of his pro se petition for writ
of mandamus, which sought issuance of a stay in a probate case that was
pending in the Texas court of appeals. The district court dismissed his suit as
frivolous pursuant to 28 U.S.C. § 1915(e)(2), reasoning that federal courts lack
the authority to issue a writ of mandamus to direct the performance of a state
court.       This court reviews the dismissal of a complaint as frivolous under



         *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50828

§ 1915(e)(2) for abuse of discretion. Berry v. Brady, 192 F.3d 504, 507 (5th Cir.
1999). Jackson does not brief any argument challenging the basis of the district
court’s decision. Jackson has thus waived any such challenge on appeal, see
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993), and has not shown that
the district court’s decision was an abuse of discretion.
      AFFIRMED.




                                        2